88 N.Y.2d 998 (1996)
In the Matter of Conservative Party of the State of New York et al., Respondents,
v.
New York State Board of Elections, Respondent, and Sue W. Kelly, Appellant.
Court of Appeals of the State of New York.
Submitted September 5, 1996.
Decided September 6, 1996.
Motion for leave to appeal denied. Motion for a stay dismissed as academic. In this CPLR article 78 proceeding to prohibit the New York State Board of Elections from conducting a primary election, the Court of Appeals takes the opportunity to restate the rule that denial of a motion for leave to appeal is not equivalent to an affirmance and has no precedential value (see, e.g., Matter of Marchant v Mead-Morrison Mfg. Co., 252 N.Y. 284, 297-298 [Cardozo, Ch. J.]; Two Assocs. v Brown, 70 N.Y.2d 792).